Title: To James Madison from Charles Collins, Jr., 23 September 1806
From: Collins, Charles, Jr.
To: Madison, James



Sir,
Collectors Office Port of Bristol September 23d: 1806.

Herewith are the proofs of the nativity and citizenship of William Cole a Seaman belonging to this District, produced to me by his Father, with a request that I would transmit them to the Office of the Secretary of State.  Said Cole sailed from New York for Europe about two years since, left his protection behind and has not been heard of by his Friends since.  Therefore there can be little doubt that he is the Cole alluded to in a letter from the department of State to Wm: Ellery Esq. Collector of Newport, dated August 13th. 1806.
It having been represented from this Office to the Department of State that two American Seamen Oliver Child & Ellery King, citizen of this State had been impressed out of the Ship Andromache of this Port on board a British Frigate, I hav now to inform you that Oliver Child has been liberated and returned home; he informs me that after being several Weeks on board the Cleopatra a British frigate they were fallen in with by the Ship Leander Capt. Lewis of New York that himself and Ellery King with a number of Americans, were exchanged for British Seamen with General Miranda, that on their arrival at the Island of St. Domingo King was put on board a Schooner, that the Ship and two Schooners sailed together from St. Domingo for the Spanish main, that he (Child) remained with the Ship, that near the main they were attacked by two Spanish Brigs, and the Schooners were taken and King among the others was made prisoner That the Leander then proceeded to Barbados where he left her it being the first opportunity he had to get a passage to the United States.  From Barbados he procured a passage to North Carolina and thence home to Rhode Island.  Mr. Child declares that neither himself or King knew any thing of the nature of Gen Miranda’s Enterprize while on board his vessels, but that the General made them very liberal offers if they would enlist in his service all of which were refused they being determined to leave him the first good Opportunity.
I have thought proper to be thus prolix, as I fear that a Citizen of the United States may suffer capital punishment without having committed any crime, unless a fair representation of his case is made to the Spanish Government  I am Sir Very respectfully your Obedient Servant

Chas Collins JrCollr.


